Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20070238835), cited by the examiner as evidenced by Tanner et al. (US 5169626).
The reference discloses composition containing 300-1600 parts of oil with viscosity of 4cST (4 mm2/s) at 40 degrees with 100 parts block copolymer including hydrogenated styrene butadiene block copolymers (paragraph 19) and note that the oil may include paraffin oil at paragraph 73. Note paragraph 68 for SEBS specific gravities of 0.92. Note the table in Tanners’ example 1 disclosing that the density of BENOL mineral oil is 0.839-0.855 and thus those skilled in the art would assume that the Chens’ gel densities were the same as applicants when using BENOL as taught by Chen (paragraphs 386-410 of Chen). Note use of SEEPS in paragraph 15 and elsewhere as in claims 9 and 10. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20070238835), cited by the examiner as evidenced by Tanner et al. (US 5169626), both cited and for the reasons set out above and in view of Overdulve (20160347914).
The primary reference does not disclose UV stabilizers. However, the secondary reference discloses that UV stabilizers may be added to oil gels (abstract and paragraph 20). Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to add UV stabilizers to the composition of the primary reference as taught by Overdulve in order to confer the advantage of UV stabilization absent any showing of surprising or unexpected results.


Applicant's arguments filed 5-13-22 have been fully considered but they are not persuasive. As set out above, the specific gravities of Chens’ materials (oil as well as block copolymer) are very close to or substantially above applicants lower limit of 0.85 and those skilled in the art would therefore assume applicants gel densities would be associated with Chens’ gels when using BENOL.

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-25-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765